Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 1 of 21




                         U N IT ED STA T E S D IST R IC T C O U R T
                         SO U T H E R N D ISTR IC T O F FL O R ID A

                             C ase N o: 1:12-C R -60016-K M W
                                                                FILED BY .                   D.C.
   U N ITED STA TE S O F A M E RICA ,
                                                                      JAN t)# 2221
                        Plaintlff                                     c
                                                                      sA
                                                                       LD
                                                                       .N.
                                                                        EG
                                                                         !
                                                                         qo
                                                                          K
                                                                          EF
                                                                           L
                                                                           tJ
                                                                            AF
                                                                             .s
                                                                              E.
                                                                              LA.
                                                                                D
                                                                                .NI
                                                                                  -s
                                                                                   C
                                                                                   MjI
                                                                                     iAUE
                                                                                        ll

   JA M E S PR IC E .
         Defendant.



               D E FE N D A N T 'S SU PP LE M E N T T O T H E M O TIO N
       F O R C O M PA SSIO N A T E R E LE A SE /R E D U C T IO N IN SE N T E N C E
                   PURSUANT TO 18 U.S.C.j 3582(c)(1)(A)(i)


         CO M ES N O W , Jam es Price (ttthe D efendant'') and files this,
    Supplem ent to the M otion for C om passionate R elease/R eduction in

    Sentence.




                                             1
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 2 of 21




               1.      C O V lD -19 IN FE C TIO N A N D R E IN FE C T IO N



         1.   A fter     the   discovery     of   the    D efendant's    uncontrolled

   H ypertension and Tachycardia, blood, urine, and fecal tests revealed M r.

   Price has NOT been infected with COVID-19 but reinfected with COVID-
   19.

              A.    D E FEN D A N T 'S C O V lD -19 A N D C O V ID -19
                    C O M P LIC A T O N S ST A T U S


              O n N ovem ber          2020, the D efendant tested negative

   C O V ID -19 tw ice using both A bbott Labs ttR apid Test''and a PCR /RN A test

   by Quest D iagnostic, lnc. labs. O n the sam e day M r.Price's blood, urine,
   and fecal sam ples w ere taken for analysis.



         3.   The hem atology (blood) report and analysis indicated the
   Defendant's W hite Blood Cell (ûûW BC'')5 Red Blood Cell (ûûRBC'')> HBC,
   and iron levels were abnormally low. The Bureau of Prisons (çûBOP'')
   m edical staff inform ed M r. Price that ûûhis blood w ork w as consistent w ith

   his body fighting a major infection.''At that time M r. Price has neither
   show n nor felt any type            sickness a1l year. The B O P ordered the



                                             2
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 3 of 21




   Defendant to get an influenza vaccine.Approxim ately ten (10) days later,
   M r.Price becam e sick.



         4.   O n D ecem ber 1, 2020,the D efendant tested p ositive for C O V ID -

   19 using the R apid Test.



              O n D ecem ber 3, 2020, barely 36-hours after testing positive for

   C O V ID -19 M r. Price w as transferred        Larkin C om m unity H ospital

   (û$LCH'') for acute, uncontrolled, Hypertension (high blood pressure),
   Tachycardia (irregular/high heart rate), and COVID-19 treatm ent. The
   D efendant w as hospitalized forthree (3) days.M r.Price w as released from
   the hospital and placed in quarantine at the Federal C orrectional Institution

   M iam i(ûûFC1-M IA'').


         6.    D octors at LC H review ed the D efendant's B O P m edical records,

   including his N ovem ber 2020 hem atology report. The LCH              doctors

   determ ined that Price's N ovem ber 2020 hem atology w as ttconsistent w ith

   other patients who had previously been infected with CO V1D-19,typically
   asym ptom atic in presentation''. Thus, the LC H doctors determ ined that M r.




                                          3
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 4 of 21




   Price's D ecem ber 2020 C O V ID -19 infection w as m ost likely his SE C O N D

   IN FEC TIO N w ith C O V ID -19.



          7.    The LC H doctors opined that M r. Price likely suffered an

   asym ptom atic COV ID -19 infection in the early Spring (M arch-M ay) 2020,
   had a low antibody response,and was subsequently reinfected some 6-to-7
   m onths later in N ovem ber/D ecem ber 2020.



          8.    The Defendantis notthe firstprisonerto have become reinfected
   w ith C O V ID -19 at FCI-M IA . Indeed, as court records show , at least three

   (3) other prisoners at FCI-M IA have been reinfected with COVID-19. See
    United States v.H asson,S.D.F1a Case No.0:99-CR-08063-JLK (August 4,
   2020), ECF               897 at 3. M oreover, evidence has suggested that

   reinfections are m aybe even m ore dangerous than first infections.l



          9.    The m atter of United States v. H uarte,S .D .F 1a.C ase N o. 11-C R -

    20587-RN5 (July 31, 2020), ECF No. 1584, is instructive to this case
    H uarte w as G R A N TED C om passionate R elease over the governm ent's

    objections. There the district court held, tûalthough she has not required
    1     See h=ps://www .vox.com /2020/7/l2/213zl6s3/zettinc-co vlD-lg-tw ice-reinfection-antibodv-
    herd-immunitv (Lastvisited December29,2020).
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 5 of 21




   hospitalization for this illness thus far, the court acknow ledges the

   possibility that she could develop com plications from the disease, and

   critically,she is stillsusceptible to catching CO VID -19 (againq.''


              In this case, M r. Price w as hospitalized for C O V ID -19 related

   com plications,         acute, uncontrolled      H ypertension, Tachycardia

   (abnorm ally high/irregular heartrate), and chest pain. Even after his
   discharge from    LC H , the D efendant's uncontrolled H ypertension has

   rem ained in the highest, and m ost dangerous, H ypertension Stage 11 level

    (systolic pressure 2 140,diastolic pressure 2 90).The D efendantrem ains at
   trem endous risk from both C O V ID -19 and C O V ID -19 related com plications.

    CO V ID -19 studies have show n that 90.8% of C O V ID -19 deaths occur

   patients w ith cardiovascular conditions like M r.Price.



               The recent records of the D efendant's acute, uncontrolled

   H ypertension and Tachycardia, as m easured by the B O P, illustrate the

    im m inent danger posed:
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 6 of 21




                     D ate        S stolicm iastolic    H eart-R ate
                  12/08/2020           213/173         N otRecorded
                  12/09/2020           180/132         N otRecorded
                  12/10/2020           170/126              133
                  12/11/2020           155/119         N otRecorded
                  12/13/2020           203/167         N otRecorded
                  12/14/2020           157/105              102
                  12/19/2020           174/127         N otRecorded


   Hypertension Stage I1,like M r.Price suffers,m ay cause (1) heartattack;(2)

   stroke;(3) aneurysm ; (4) heart failure;(5) kidney dam age; (6) eye dam age;
       m etabolic syndrom e; and (8) m em ory and concentration problem s. The
   first four of these (heart attack, stroke, aneurysm ,and heart failure) often
   occur w ith little or no w arning and result in death or perm anent debilitation.

   çç-f'he risk is sim ply too great that the B O P w ill fail to detect a decline in

   (thej D efendant's condition, and if his condition suddenly becom es m ore
   em ergent than it currently is, that the B O P w ill fail to provide him the

   specialized care be needs. The court w ill not play R ussian roulette w ith the

   D efendant's life.'' See United States v. M ccall, F. Supp. , 2020 W L

   2992197,at *2 (M .D .A la.June 4,2020).




                                           6
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 7 of 21




                 B.     IM M U N IT Y ,R ED U C T IO N , A N D V A C C IN E S



          12. The term ûûim m unity'' in this context refers to the hum an body's

   response to an infection in this case the SA R S-CO V -Z infection.z Im m unity

   does not necessarily im ply resistance to infections as com m only believed,

   O nly som e im m une responses accom plish this resistance to infections, A t

   present, how ever, discussions of the levels of antibodies                                    this

   Coronavirus,though popular in the press are m ostly irrelevant.It is stillnot

   know n w hether the presence of antibodies                               any levels        confers

   im m unity, or conversely, w hether the absence of antibodies signals a lack

   of im m unity.3 This is evident                   the differences             efficacy, dosage

   requirem ents, and im m une-response of different vaccines. Further, the

   im m une-response of current vaccines m ay offer partial or no protection

   from new strains of Coronavirus, e.g., strain B 117, that is now spreading

   through W estern E urope.See also H asson,EC F N o.900-3 at 33.




   2      Atlantic(2020,August5)au.Ed Yong.lmmunology is Wherelntuition GoestoDie.
   hûps://www .theatlantic.com/health/archive/zozo/o8/covid-lg-imm unitv-is-the-pandem ics-
   centralm vsterv/6l4956/

          CDC (2020,August16).Duration t?fIsolationand PrecautionsforAdultswithCOVID-19.
    Retrieved August 17,2020 from :
    https://- .cdc.aov/coronaviO s/zolg-ncov/hcp/duration-isolation.htm l

                                                    7
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 8 of 21




                 The m easurem ent of C oronavirus antibody levels follow ing an

   infection does show a sharp drop-off after a period of m onths follow ing an

   infection.4A ntibody levels triggered by infection or vaccination have a non-

   binary relationship to innm unity and reinfection. Stated another w ay, som e

   people m ay experience a m ore m ild form of the infection, and som e m ay

   have no protection at all. Som e im m unities are short-lived and som e last

   throughout a person's life. 1d.at 34.



          14. The Centers for Disease Control (û$CDC'') issued a guideline
   recom m ending against retesting asym ptom atic individuals,                        those

   having tûrecovered''from the disease,for a period of three (3)m onths after
   the initial infection w as diagnosed. The CD C stated ûçthis science does not

   im ply a person is im m une from reinfection w ith C O V ID -19 ... in the three

   m onths follow ing infection.s



          15. Put simply, ûûrtjthere is no current science showing that these
   individuals (having recovered from a COVID-19 infection or having been

        Long,Q.,Tang,X.,Shi,Q.c/aI.Clinicaland immunologicalassessmentofasymptomatic
   SARS-COV-Z infections.NatM ed26,1200-1204(2020).httpsr//doi.orz/lo.l038/s4159I-020-0965-6
          CDC M edia Statement(2020,August14).Updated L%olation GuidanceDoesNotlmply
   lm munity to CO VID -19.Retrieved A ugust17,2020 from :
   hlps://ww w,cdc.aov/m edia/releases/zozo/so8l4-updated-isolationuuidance.htm l

                                                    8
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 9 of 21




   vaccinated) are im mune to reinfection'' over time.6 These facts are
   increasingly relevant in light of the N ew Strains of SA R S-C ov-2, identified

   as ûûstrain B 117''. This new strain of C O V ID -19 is currently spreading

   through England,N orw ay, Sw eden, and other W estern E uropean N ations, en

   route to the U nited States.W hat is know n, is that im m unity levels w ill vary

   from person to person, and the length of tim e any level of im m unity

   im parted either by infection or vaccination lasts w ill also vary from person

   to person. 7



               H.    C O LL A T ER A L EF FE C T S A N D C O M PL IC A T IO N S
                      FR O M C O V ID -19



                 L ike m any C O V ID -19 survivors, M r. Price continues to suffer

   health problem s, despite having ttrecovered'' from the disease tw ice. The

   D efendant, w ere he called upon by this C ourt, w ould testify, and the

   m edical records support, that he suffers from chest pain, heart palpitations,

   irregular/elevated heart-rate (Tachycardia), uncontrolled high blood

   6      CDC (2020,August14).Updated lsolation GuidanceDoesNotImply lmmunit
                                                                           y to COVID-I9.
   Retrieved 8/14/20
   from :httpsr//-   .cdc.cov/m edia/releases/zozo/so8l4-undated-isolation-guidance.htm l

          A pporva M andavilli,You M ay Have A ntibodiesA fterCoronavirusInfection,ButN otforLong
   @ ew York Times,June l8,2020),
    h=ps://-   .nvtim es.com /2020/06/l8/health/coronavirusantibodies.htm l?referrincsouce=adicleshare.

                                                     9
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 10 of 21




    pressure (Hypertension), extrem e fatigue (sleeping 12-15 hours per day),
    m em ory and cognition problem s, chronic headaches, vision problem s,

    insulin resistance and diabetic m etabolic syndrome (HGB pr5.7).


               Prior to his incarceration and his infection w ith CO V lD -19, M r.

    Price had N O H ISTO R Y of any of these conditions. In fact, B O P intake

    records show the D efendant's blood pressure S 120/80, and norm al levels

    of RB C, W B C , H B C , and iron. A ll m edical records prior to his infection

    w ith C O V lD -19 indicate M r.Price w as in excellent health.



          18. D ue to the B O P 's lack of broad-based C O V ID -19 testing and

    other 1ax healthcare practices, it is not possible to determ ine w hether the

    B O P's over-prescription     of N on-steroidal A nti-lnflam m atory    D rugs

    (1ûN SA 1D s''), or his initial COV ID -19 infection, or a com bination of both
    that precipitated and or exacerbated the acute,uncontrolled H ypertension he

    now suffers.



          19. Additionally,and subsequentto hissecond COV1D-l9 infection,
    M r. Price developed and now suffers from Insulin R esistance and diabetic

    m etabolic syndrom e. ln sim ple term s, as a result of his latest C O V ID -19

                                           10
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 11 of 21




    infection,the D efendant becam e pre-Type 11 D iabetic.W ith a blood glucose

    lev el            and an A /C of 5.9, M r. Price is .6% from requiring daily

    insulin injectionsasa resultofCOVID-19.


               The com bination of the D efendant's H ypertension, Tachycardia,

    and D iabetic problem s have created a condition of significant risk to his

    health. The D epartm ent of Justice (ûçDO J'') has already conceded that ttthe
    ability     provide self-care w ithin the environm ent         a correctional

    institution'' is ûlsubstantially dim inished w here an inm ate suffers from ...

    diabetes...hypertension...''. D ue to the on-going C oronavirus lockdow ns,

    quarantines, and other restrictions related to the pandem ic, M r. Price has a

    severely lim ited option for diet and exercise, both of w hich are critical

    m anagem ent of and to prevent w orsening of his diabetic condition. D ue to

    his uncontrolled H ypertension and Tachycardia, he needs constant blood

    pressure and heart-rate monitoring. Additionally, to prevent a m ajor
    cardiovascular event (heart attack, stroke, heart failure, etc.) he needs
    access to cardiovascular specialists, not available in the B O P, to diagnose

    the cause and actually m anage his H ypertension. The D efendant should

    receive treatm ent before he suffers a heart attack or stroke, not m erely
    after-the-fact.
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 12 of 21




         111. C O G N IT IV E D ISSO N A N C E : W O R D S V E R SE S A C T IO N S



                The B O P has published a m ulti-phase CO V ID -19 A ction Plan .

    The plan w as based on guidance from               CD C and other agencies to

    function as a kdB est Practices'' guide for individual institutions. L ikew ise,

    the Attorney General (ûûAG'') provided guidance to the U nited States
    A ttorneys and the B O P regarding the expansion of hom e confinem ent and

    com passionate release during, the pandem ic. The problem is N O T that the

    D O J and B O P generally, or FC I-M IA specifically, lack sufficient w ritten

    plans.T he problem is the cognitive dissonance betw een their w ritten w ords

    and their physicalactions,or m ore accurately,their inaction .



               The cases of Pedro Lim a, M ichael Perkins, and M ichael C asey

    outline the cautionary tale that is the reality of C O V ID -19 in FC I-M IA .

    Likew ise, the accounts from         Fcl-seagoville, (Texas), Fcc-lwom poc
    (California),and the Federal Transfer Center (Oklahom a) demonstrate that
    the cautionary tale of FC I-M IA is, in fact, em blem atic of the B O P w rit

    large.See E xhibit CIA ''
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 13 of 21




         23. A s a starting point, M essers Lim a, Perkins, C asey, and Price,

    along with approxim ately ninety-six (96) other prisoners, are confined in
    FC I-M IA 'S ttD olphin'' housing unit.A ll prisoners in the housing unit share

    com m on facilities, e.g., show ers, sinks, hot w ater dispensers, w ater

    fountain, ice m achine, m ops, broom s, etc. D olphin unit is one of tw o

    housing units that utilize a centralized shared recirculating ventilation

    system . A ir from all cells and com m on areas is returned to a central

    ventilation system and then recirculated.Thus, a11 inm ates, infected or not,

    share the sam e reeireulated air.



         24. M r. Lim a, a sixty-eight (68) year old, H ispanic, m ale, w ho
    suffers from H ypertension,H yperlipidem ia,steep apnea, inter alia, is also a

    Type 11 diabetic. M r.L im a and M r. Price w alked to the ttPi11 line'' tw ice a

    day, every day, to receive M r. L im a's insulin shots, m edication, and M r.

    Price's m edication.M r.L im a inform ed the FC I-M IA staff every day that he

    w as sick, coughing, and had trouble breathing. M r. L im a w as repeatedly

    advised to return to his cell,lie dow n,drink fluids,and take an aspirin.



               D espite M r.L im a's visibly deteriorating condition,FC I-M IA #j#

    not test him for CO V ID -19 for over a w eek.Pedro Lim a tested p ositive for
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 14 of 21




    COVID-19.Three (3) days later, he was rushed to Jackson South Hospital
    in acute respiratory distress.The follow ing day M r.L im a w as m oved to the

    ICU , incubated, and placed on a ventilator. D espite Lim a's critical

    condition and serious C O V ID -19 infection, FC I-M IA did not conduct any

    broad-based testing in D olphin U nit or institute any type of containm ent or

    quarantine in Dolphin Unite for nearly two (2) weeks. As of December 9,
    2020,M r.L im a's condition w as listed as tûcritical-M edically unresponsive''.



         26. O n D ecem ber 1, 2020, M ichael Perkins, tested p ositive for

    CO V ID -19 w ith a tem perature of 104OF. H e w as sent back to his cell in

    D olphin U nit, told to drink w ater and take Tylenol for his fever. Tw o

    days later, M r. Perkins's cellm ate tested positive for C O V 1D -19 and w as

    transported to the hospital. The FC I-M IA staff Ieft M r. Perkins alone in a

    cell, know ing he w as infected w ith C O V ID -19 and a tem perature of 104OF,

    forfive (5)days.


         27. O n D ecem ber 5, 2020, M r. Perkins w as found unconscious, on

    the floor of his cell by another inm ate.A gain, FC I-M IA w as forced to call

    9-1-1 for an am bulance to rush a prisoner in critical condition to the




                                           14
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 15 of 21




    hospital.M r.Perkins spent two (2) weeks, in two (2) different hospitals
    fighting to recover from C O V ID -19,com plicated by pneum onia.



          28. In A pril 2020, the FC I-M IA Case M anager responsible for

    M ichael C asey, inform ed him that based on the A G 's C O V ID -19 guidance,

    he has been subm itted for H om e C onfinem ent. M r. C asey is seventy-three

    (73) years old,he has Hypertension,H yperlipidem ia, and suffered a stroke
    w hile    FC I-M IA . M r. C asey has no disciplinary history, no crim inal

    history, and his current offense of conviction for securities fraud clearly

    fellw ithin the scope of the A G 's guidance.



               In June 2020, FCI-M IA        approved         C asey for H om e

    Confinement,yetsix (6)months later,he stillhas notbeen released.He was
    not released because U SPO w as not provided w ith any inform ation by the

    B O P as to how a 75-year old w ould support him self on H om e C onfinem ent

    for the next seventeen (17) years that he was projected to be on Home
    C onfinem ent. The reason: because no one at FCI-M IA thought it im portant

    to ask M r.Casey if,in fact,he had the meansto supporthim self(he does).
    In eight (8) m onths, and despite clear written plans,no one took physical
    action to w alk over to M r.Casey's cell to ask him the question.
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 16 of 21




         30. The A ugust death from C O V ID -19             Inm ate B aragon, the

    im pending death of Pedro Lim a from C O V ID -19, and the needless suffering

    and resultant perm anent injuries to inm ates like M ichael Perkins, clearly
    dem onstrate one of the considerations before this C ourt. Is the B O P and

    FCI-M IA 'S m anifest inability to im plem ent and adhere to their ow n action

    plans and policies a threat to the health and safety of those com m itted to

    their custody?



                Stated another w ay, does the cognitive dissonance betw een the

    B O P's w ords versus their actions, rise to the threshold that this Court

    should G R A N T relief under statute?



             lV . A PR O FIL E O F C O V lD -19 D E A T H S IN C U ST O D Y



                The study (ûC O V ID and C orrections: A Profile of C O V ID D eaths

    in C ustody in Texas'' by the Lyndon B Johnson School of Public A ffairs,

    offered a chilling view into the stark reality of C O V ID -19 in prisons. W hile

    focused on Texas State Prisons, the study included data and com parative

    analysis w ith the U .S. Federal Prison System operated by the B O P. See

    Exhibit ttB ''

                                             16
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 17 of 21




          33. The com parative analysis show ed the B O P had the 3rd highest

    num ber of prisoner C O V 1D -19 infection of all prison system s.

    O ctober 2020,the B O P had infected 16,446 federal prisoners.


                       Figure4:The Top 5 Prison System sforthe Number
                           ofCOVID InfecdonlofIncarcerated People
                                    April-October2020




    N ot surprisingly, the B O P also had the 3rd highest num ber of C O V ID -19

    prisoner deaths of al1 prison system s in the U nited States.A s of Septem ber

    2020. 133 federal prisoners had died of C O V 1D -19.
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 18 of 21




       Figure 6:The Top 5 Prison Systems forthe Num berofCO VID Deaths ofIncarcerated People
                                       April-septem ber2020




    Sim ilarly,the B OP reported that ten (10% ) percent of all prisoners deaths
    betw een A pril 2020 and Septem ber 2020, w ere related to C O V ID -19. The

    BOP's COVID-19 m ortality rate isfl
                                      fty-nine (59%) higher than the overall
    U .S.population.



                The B O P's reticent to release the ûçraw statistical data''regarding

    the actual num ber            unique inm ates tested, the actual num ber

    positive/negative tests per inm ate (the Defendant has been tested five (5)

    times),the total(cumulative)number of infected inm ates per institution,the
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 19 of 21




    num ber of fatalities directly and related to C O V ID -19, etc.lnstead,the B O P

    publiely m akes available only data and reports on Cûactive'' infections versus

    the public health standard of all infections by date.



               The M arshall Project and others continue to work on the
    collection and production of a study on the B O P 's actual handling of

    C O V ID -19,using the T exas study as a m odel.



               This C ourt should consider the com parative analyses of the B O P

    data as a part of the Texas study in contrast to the rosy picture of

    com petence and efficiency offered by the U nited States.



                                 V.   C O N C L U SIO N



               The D efendant has m et the threshold show ing of extraordinary

    and com pelling reasons for com passionate release/reduction in sentence

    under the statute, sentencing guidelines, and the guidance of the A ttorney

    G eneral.M r. Price tim ely filed his M otion before the C ourt upon the lapse

    of thirty (30) days without response or action by W arden Jenkins to his
    request. A s of D ecem ber 2020, the D efendant has served 76.9% of his

                                           19
Case 0:12-cr-60016-KMW Document 230 Entered on FLSD Docket 01/05/2021 Page 20 of 21




    effective sentence or 102 m onths of 132.6 m onths of his full-term sentence.

    A dditionally, the com bined factors under        U.S.C. j 3142 (g) and j
    3553(a)strongly favorhisrelease.


         W H E R E FO R E , in view of the foregoing facts and citations of

    authority, the D efendant respectfully m oves this C ourt for the entry of an

    order to G R A N T the M otion for C om passionate R elease/R eduction in

    Sentence, and for im m ediate release to begin a term of supervised release

    w ith the special condition that he be confined to his hom e for the first six

    (6) months.


    D ated D ecem ber 30,2020

                                     R espectfully Subm itted,

                                     Jam es             uyigli
                                                        D    tall
                                                                ysigned
                                                             am es price
                                          .
                                     Prlce              D
                                                        10a:te:2o
                                                            48:4.
                                                                 2o.12.3o
                                                                7 -os,oo'
                                     /s/ Jam es Price
                                     U SM N o.98922004
                                     D efendant
                                     FederalC orrection lnstitution
                                     P.O .B ox 779800
                                     M iam i,Florida 33 177-9800
                                     Tel:305-259-2402
                                     Em ail:PricelamesE@ outlook.com


                                          20
              'P*hzelezeltlD!lW :0T0TA9?4CHIAJPSIlll%'d'Y'1l@ A kdd YltlkieK'Jt'l4u*1>!%'L'ld%'l12'QH'LMY1PJ-RO 'WutsêeWln**tIRe'
                                                                                                                                ttl>*Y1'X0G
     Case 0:12-cr-60016-KMW
                'mueuxllqelu@adxa1!ew&popdBu1PtlH N!Document
                                                       eenJWXI@I@%P@PIAO.  ICI:1Pt230
                                                                                   œ@M AIPSM Entered
                                                                                                  od.S.n911110&.ejjoon
                                                                                                                    xj.q)qFLSD
                                                                                                                    .     jxj,syxqjsjqtDocket 01/05/2021 Page 21 of 21
                                                                                                                                                ''
                                                                                                                                                          .
                                                                                                                                                                                      ..



                        % , -=                                                                                                                   -             z   *
                                                                                                                                                               ku Q
                                                                                                                                                                  u
                                                                                                                                                               w o
                                                                                                                                                               N
                                                                              a
                    .                                       t                 u îqo
                                                                              o                          1 j
                                                                                                         J                                                     qz
                                                                                                                                                                u
                  m 4                                       /
                                                            l
                                                                                  f
                                                                                  ra,j
                                                                                  ,.
                                                                                     !1j,
                                                                                        kj 7
                                                                                        ;  o-
                                                                                            7
                                                                                            .
                                                                                            a                                                                  ox
                                                                                                                                                               u.<
          .2,
          .                      ..   - --
                                                                                 q ., -* j .
                                                                                      ,
                                                                                                                                                               u:
            k
            -                                :
                                             p
                                             .,
                                                            j
                                                            .                 t VJ
                                                                                c) 1 !
                                                                                     1 : I k                                                                   a
                                                                                                                                                               3on.
                         .       =           .
                                             r.
                                              oI            g
                                                            1                 j
                                                                              .
                                                                              c.
                                                                               ;*. I
                                                                                   y .a
                                                                                      ,: . I
                                                                                      I                                    . .
                                 -    -
                                                                                   -       1
                                                                                           .                      . j
                                                                                                                    h #
          .
          .
          .
          .
          '
          .
                       , z
                         ,                   z
                                             =              I
                                                            I
                                                           !%t   ',
                                                                  :! ! j j% Ij.!. j             .
                  .,
                    ' ?9                     rR
                                             =
                                             eu        '  #!4-u
                                                              -
                                                              u
                                                              '..
                                                                s
                                                                -,
                                                                 !v
                                                                  ugi,
                                                                     r . ..,.u
                                                                             ,u
                                                                              :u,u
                                                                                 :j                                                                           j.,.....N
                                                                                                                                                                      ;
                                                                                                                                                                      .
                       f                               : .=
                                                          r
                                                          k!      j: 7            I
          #
                         ,
                                             a              j
                                                            1             u.
                                                                           !a
                                                                            j j   .
                                                                                    yu-gj-. .      ! j                                                              :
                                                                                                                                                              l..x,.t
          ..                                           .11
                                                       ''                 .r
                                                                          '  -
                                                                             tr' t. j
                                                                                    --:
                                                                              --)kï -
                                                                             -t
                                                                                       i- 7x
                                                                                       !4  t.' I j'    '
          :
          4J  ,, = j
           ,. j
              '    '                                    l ,.!kl a j(
                                                       .-.
                                                                    ,
                                                                    4;
                                                                     2
                                                                     ... i
                                                                         jj.
                                                                           ,
                                                                           -
                                                                           ....jj              ...
                                                                                                                                                                     j
                                                       . .k          .
                                                                     a     ,
                                                                           j  j y     .
                                                                                      .,
                                                            .   .
                                                                .x , . .   j, j
                                                                              .
                                                            z !- ! J.. j .z . j
                                                                ...

              X''
              '                       *                                           ' N*
                  i              ,-- *
                                 :
                                 -        .                  d
                                                             t
                                                             rr
                                                              i
                                                              p
                                                              ,
                                                              z
                                                              jë;p
                                                                 ,
                                                                 - -
                                                                   i
                                                                   l
                                                                   ,
                                                                   rd
                                                                    ''j.
                                                                    1
                                                                    .  j-                                                        1
                                 o<                                                                                               ,
              .,                 -
                                 .
                                 .xx
                                   œ
                                   m                            ,           ,         j.
                                                                                       s, /                      d*
                                          -                          y j   j!.
                                                        ,1!, l1- . , I. .
                                                          j j-                             .

                                         . f. -.                              g
                                     <
                                     u
                                     Q, *
                                        k
                                        s
                                              ç
                                              t
                                          I,..% '
                                                A
                                                .  -
                                                        !j,-
                                                           1.gI-
                                                      .!jjjj#? - %a: -4   njy o
                                                                           'j n
                                     O
                                     b- k
                                     qK
                                        w
                                               -X
                                                  k
                                                . -x.
                                                       ) l
                                                       - .
                                                          -
                                                          'j!-
                                                         kI I1
                                                    -..zjB
                                                              I
                                                              1
                                                             .- sa--
                                                                   .        4
                                                                            ï=
                                                                            .
                                                                   ::- -t'AI- -
                                                                              x
              y                      tu w
                                        x                                                  .
          .
                                     ..k cu
                                     a                                                jjjjj
                                                                                      .   yjj. o
                                                                                               x- 1
                                                                                                  ,-jj-O
                                                                                                       m
                                     ua .j u c:,                                  .y-jj j  j                       x j.o ,
                                                                                                                         yjj =..
                                                  ! .e       '
                                                                 -
                                                                     ..
                                                                                  .
                                                                                  .
                                                                                   -Ij.j1'jj
                                                                                   ,                 .          u u.
                                                                                                                   -at- Ij- .                                      as                -
                                              .
                                                  ,
                                                  œ. .'
                                                      o'                          .
                                                                                      ,z
                                                                                       11j
                                                                                         ,j
                                                                                          ,u,or
                                                                                              .
                                                                                              j.. - ,
                                                                                                    ,k.
                                                                                                      f.
                                                                                                       j,
                                                                                                        .j
                                                                                                         .?                                                        a
                                                                                                                                                                   y,z
                                                                                                                                                                     .
                                      ..                         --       - -- . ..                                   .-                 -       -.                > m.
                                                                                                                  '
                                                                                                                                                                   m
                                                                                                                                                                   $17a'
          .                                                                                                                                                        n.
              j                                                                                                                                                    mO
                                                   g


                                                                                                     K     iu
                                                                                                            2                    ,           x                      o
                                                                                                                                                                    o
          l
                             -        =                                                                    &
                                                                                                           Q
                                                                                                           -
                                                                                                             =i
                                                                                                              8 ZK v .. :  f
                                                                                                                           Y
                                                                                                                           a0                                       g
                                                                                                                                                                    o
          r
          t,'                                                                                              ïcc             q:                                       o
              ,
          t
          rl
                                                                                  X = <
                                                                                      z
                                                                                      M
                                                                                                           a
                                                                                                           '.2
                                                                                                             o
                                                                                                           *:'., . 1
                                                                                                                           O
                                                                                                                           >
                                                                                                                     1..., O
                                                                                                                                                                    g
                                                                                                                                                                    O
                                                                                                                                                                    O
         ''

          #'
          .
          ;                  -                                                    o >
                                                                                    m s
                                                                                      u
                                                                                      <
                                                                                      (
                                                                                       a
                                                                                       . j
                                                                                      I: 2
                                                                                           j u?: j'
                                                                                                  j=* (
                                                                                                      f
                                                                                                      é
                                                                                                      0
                                                                                                      =
                                                                                                                                                                    *-
                                                                                                                                                                    o.
                                                                                           Z .             yg
                                                                                  m m o
                                                                                      X



..                                                                                                                         . .
                                                                                                                                  '
                                                                                                                                       -. .r.. -...--;r--....vs-rvs-,-:.-...- .,..n4
                                                                                                                                 '= .-:-                                           4141
                                                                                                                                                                                      4r   /1
                                                                                                                                                                                            ,
                                                                                                                                                                                            1
